Citation Nr: 9909434	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  96-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for peripheral neuropathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The appellant served on active duty from February 24 to April 
10, 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's peripheral neuropathy is not the result of 
VA treatment.  


CONCLUSION OF LAW

The criteria for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for peripheral neuropathy have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358(c) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is to say that she 
has presented a claim which is plausible.   There is at least 
some supporting evidence for each element which must be 
proven to support the claim.  Cf.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran has been appraised of the evidence needed to 
support her claim by the rating decision, statement of the 
case and supplemental statement of the case in accordance 
with 38 U.S.C.A. § 5103 (West 1991).  All relevant facts have 
been properly developed.  VA has completed its duty to assist 
the veteran in the development of her claim.  See 38 U.S.C.A. 
§ 5107(a).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub 
Nom., Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown 
v. Gardner, 115 S. Ct. 552 (1994) the United States Court of 
Appeals for Veterans Claims (Court) declared invalid the 
provisions of 38 C.F.R. § 3.358(c)(3) (1994), requiring VA 
fault or accident prior to recovery under 38 U.S.C.A. § 1151.  
In December 1994, the United States Supreme Court (Supreme 
Court) held that VA is not authorized by § 1151 to exclude 
from compensation the "contemplated or foreseeable" results 
of non-negligent medical treatment, as was provided by 38 
C.F.R. § 3.358(c)(3).  In Footnote 3 of the opinion, the 
Supreme Court suggested that § 1151 does not authorize 
compensation for all injuries that might be said literally to 
"result" from VA treatment.  Subsequently, the VA Secretary 
sought an opinion from the Attorney General as to the scope 
of the exclusion from § 1151 coverage contemplated by the 
Supreme Court's decision.  In a memorandum to the Secretary 
dated January 20, 1995, the Deputy Assistant Attorney 
General, Office of Legal Counsel, U.S. Department of Justice, 
expressed the view that Footnote 3 of the Gardner decision 
". . . is read most accurately as excluding from coverage 
under § 1151 only those injuries that are certain, or perhaps 
the very nearly certain, result of proper medical 
treatment."  38 C.F.R. § 3.358(c) was amended accordingly.  

In determining whether such additional 
disability resulted from a disease or an 
injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern: 

(1)	It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith. 

(2)	The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination. 

(3)	Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  

38 C.F.R. § 3.358(c) (1998).  

Electromyogram (EMG) testing has confirmed that the veteran 
has an axonal type peripheral neuropathy.  The file shows 
extensive treatment, for various conditions, by VA.  The 
question to be resolved in this case is whether the 
peripheral neuropathy is related to the VA treatment.  

The veteran asserts that her peripheral neuropathy is related 
to the VA treatment. Specifically, she asserts that it was 
caused by an allergic reaction to sulfur drugs (she has 
identify it as Bactrim) administered during a June 1991 VA 
hospitalization for eye symptoms.  However, her bare 
assertion of a medical relationship does not constitute 
competent evidence of a connection.  The cause of a 
disability is a medical question which requires the opinion 
of trained medical personnel.  As a lay witness, the veteran 
does not have the training or expertise to offer competent 
evidence or opinion linking her disability to VA medical 
treatment.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).   
In other words, the statements of the veteran, as to her 
belief that her disability is the result of any prior VA 
medical treatment are not competent evidence with regard to 
the issue on appeal.  There is no evidence that she has the 
medical expertise to enter a competent medical opinion as to 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

The only medical evidence supporting the claim is found in a 
summary of a May 1996 VA hospitalization.  Under Past Medical 
History, was listed "Peripheral neuropathy secondary to 
Bactrim use."  It is not clear whether this history was 
obtained from the veteran or from the records.  The report 
contains no further discussion of the matter.  The 
hospitalization was for residuals of dental surgery.  
Physical examination on admission showed motor responses in 
the lower extremities to be 5 out of 5.  Reflexes were 2+, 
bilaterally.  Sensory responses were intact, bilaterally.  
There were no tremors, fasciculations, cog wheeling or 
dysmetria.  No current manifestations of peripheral 
neuropathy were reported or diagnosed.  The history reported 
on the May 1996 VA hospitalization cannot be accepted as 
medical evidence to prove the presence of peripheral 
neuropathy secondary to Bactrim use, simply because it is not 
accompanied by medical findings or other competent 
explanations to support it.  

There is other evidence which is substantially more probative 
because the doctors are clearly evaluating the record and 
explaining why the veteran does not have peripheral 
neuropathy as the result of VA treatment.  This evidence far 
outweighs the May 1996 historical comment and establishes 
that the veteran's peripheral neuropathy is not due to VA 
treatment.  

In approximately 1988, the veteran was issued an electric 
wheel chair by VA, according to a January 1992 VA wheelchair 
clinic note.  

The report of the VA hospitalization in August and September 
1990 contains diagnoses of stress urinary incontinence, 
history of coronary artery disease, atrial fibrillation, 
hypertension, previous cerebrovascular accident on the right, 
diverticulosis, and recurrent urinary tract infections.  The 
veteran was admitted for treatment of her urinary disorders.  
On admission examination, neurologic findings were "grossly 
intact."  On the August 1990 anesthesia evaluation, it was 
noted that she occasionally used a cane and rode a motorized 
wheelchair to assure steadiness of gait.  

The veteran was in a VA hospital from June 11 to 21, 1999.  
She was admitted for cataract surgery.  While on the 
ophthalmology service, she experienced an episode of near 
syncope and a cardiology consult was obtained.  Further 
evaluation was done.  She was noted to be bradycardic and 
beta blockers were stopped and replaced with other 
medication.  The bradycardia improved and the symptoms of 
near syncope resolved.  The records do not show any reactions 
to medication.  They do not show the use of sulfur drugs or 
Bactrim.  

A progress note dated June 14, 1991, shows a complaint of 
numbness in the hands.  The near syncope and bradycardia were 
also noted on June 14, 1991.  The veteran was transferred to 
the medical service.  She reported having near syncope, with 
episodes of dizziness on standing, for several months.  Her 
extensive medical history, including her allergy to sulfur 
medications was reported.  On June 17, 1991, it was reported 
that the veteran complained she was unable to feel her feet 
when walking.  The doctor noted that possible etiologies 
included decreased Vitamin B-12, hypothyroidism and diabetes 
mellitus, probably hypothyroidism.  It was also noted that 
heart rate increased with walking.  The following day she 
complained of weakness and being tired.  She had trouble 
walking but her heart rate went up when she was up.  There 
was an assessment of weakness and loss of peripheral feeling.  

EMG and nerve conduction studies were done on June 19, 1991.  
Five abnormal findings were listed.  It was the impression 
that the veteran had peripheral polyneuropathy of the sensory 
type.  

A neurology consultant examined the veteran and the test 
results.  She had a glove and stocking type of sensory 
deficit with no motor weakness.  It was felt that the most 
probable etiology was adult onset diabetes mellitus.  Other 
causes needed to be ruled out.  

The summary of the June 1991 VA hospitalization concluded 
with a diagnosis of peripheral neuropathy and noted that 
further tests were indicated.  

A neurology clinic note on July 1991 shows the veteran said 
that, after her cataract surgery, she felt tingling and 
numbness in her lower extremities and felt sponge under her 
feet.  Since then, she had been unable to walk.  Lower 
extremity motor responses were 3/5, 4/5 and 2/5, bilaterally.  
Reflexes were 2+ at the knees and decreased or absent in the 
ankles.  Sensory responses were decreased in a stocking glove 
distribution, to light touch, pin prick and vibration.  
Position sense was intact.  Coordination was slow but intact.  
She was unable to stand and walk.  The assessment was the 
sudden onset of weakness and tingling.  Further studies were 
recommended.  

The veteran was hospitalized in August 1991 for evaluation of 
her peripheral neuropathy.  It was noted that she had 
developed a burning sensation in her feet, bilaterally, 
following surgery.  This was followed by diminished sensation 
and a feeling like there were sponges under her feet.  She 
also complained of generalized muscle weakness.  Neurologic 
examination revealed a decreased sensory response to pin 
prick in a stocking distribution from the ankle down.  
Proprioception was diminished in the feet and vibration sense 
was diminished below the knees.  Some lower extremity motor 
responses were reduced.  The lower extremities had some give 
way weakness.  Deep tendon reflexes were 3+ and absent at the 
Achilles.  Gait was difficult to assess.  The veteran 
complained of generalized weakness and fell towards the bed 
or examiners when she attempted ambulation.  Laboratory 
studies were done and test results were reviewed.  The 
physicians concluded that the veteran displayed no 
significant weakness which was not consistent with a history 
of prior cerebrovascular accident (CVA).  As to the 
peripheral neuropathy, her complaints of numbness in her feet 
of acute onset, bilaterally and symmetrically, were 
inconsistent with most forms of peripheral neuropathy, 
although it had been reported in instances of general 
anesthesia with particular agents.  The eye surgery had been 
done under a local anesthetic.  It was felt that diabetic 
neuropathy was not consistent with the veteran's absence of 
diabetic signs.  It was considered that antiarrhythmics, 
especially quinidine, might have led to the neuropathy.  She 
had been treated with that drug and it was known to produce 
peripheral neuropathy.  However, the acuity of the onset of 
symptoms which she described was inconsistent with the 
findings of a more chronic neuropathy by EMG studies.  It was 
suggested that there was a strong functional element to the 
veteran's complaints.  The diagnosis was peripheral 
neuropathy/functional disorder.  

EMG studies in July 1997 were interpreted a disclosing 
peripheral neuropathy, motor and sensory, predominantly of 
the axonal type.  

The report of the August 1997 VA neurologic examination shows 
that the veteran stated her numbness had its onset with her 
June 1991 cataract surgery.  She attributed it to an allergic 
reaction to sulfur medication.  She denied painful or numb 
feet prior to the surgery.  She stated that, after the 
reaction to the sulfur drug, she developed a numbness in her 
feet which had not progressed subsequently.  She denied 
tingling or pain.  She stated that, secondary to the 
numbness, she had difficulty walking unless she used a 
walker.  Her history included a myocardial infarction (MI) in 
1986 and a CVA in 1987.   Subjectively, she complained of 
numbness in both feet, to the knees.  The doctor observed 
that the veteran walked with a wide based gait, using a 
walker.  She had a stocking distribution of numbness to 
pinprick, approximately to the knees, bilaterally.  There 
were lower extremity trophic changes.  She exhibited full 
strength in her lower extremities but had difficulty walking 
on her toes or heels secondary to her feeling and "fear of 
falling."  Reflexes were 2 at the patellae, with 1 at the 
ankles and the plantars down going, bilaterally.  The doctor 
reviewed the EMG report.  The diagnosis was peripheral 
neuropathy.  The physician expressed the opinion that 
although the veteran felt her peripheral neuropathy was 
secondary to an allergic reaction to Bactrim, the doctor was 
of the opinion that the peripheral neuropathy was caused by 
multiple risk factors which included a non-insulin dependent 
diabetes mellitus with high blood sugars recorded on several 
occasions; and vascular pathology as demonstrated by MI, CVA, 
hypercholesteremia, high blood pressure, and lower extremity 
trophic changes.  

The extensive medical records made at the time of the June 
1991VA hospitalization are very detailed and establish that 
the veteran was never treated with Bactrim or other sulfur 
drug.  While she asserted that peripheral neuropathy had its 
onset at that time, physicians determined that the 1991 EMG 
results were consistent with a chronic condition and not one 
of acute onset.  The veteran has claimed that she can't walk 
because of the peripheral neuropathy; however, the record 
shows she was using a motorized wheel chair for several years 
before 1991, to over come the effects of her MI and CVA.  
Most importantly, in 1991 and 1997, the veteran and the 
records, including results of numerous tests, were examined 
by specialist physicians and the doctors did not link the 
peripheral neuropathy to any aspect of her treatment by VA.  
The preponderance of the evidence establishes that her 
peripheral neuropathy is not the result of VA treatment.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for 
peripheral neuropathy are denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 
- 1 -


- 1 -


